Citation Nr: 0824231	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-21 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including claustrophobia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


	
	(CONTINUED ON NEXT PAGE)



INTRODUCTION

The veteran's DD-214's of record reflect that he had active 
military service from October 1976 to October 1979, February 
1982 to February 1985, November 1985 to July 1991, and July 
2002 to July 2003.  His claims folder has been rebuilt.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which, in pertinent part, denied the benefit sought on 
appeal.  

On his July 2005 substantive appeal (VA Form 9), the veteran 
requested a hearing at the local RO in Oakland, California 
before a member (Veterans Law Judge) of the Board.  This type 
of hearing is commonly referred to as a Travel Board hearing.  
However, the veteran subsequently informed the Board that he 
could not report for the hearing scheduled for June 2008.  He 
has not explained his absence or requested to reschedule the 
hearing.  Therefore, his hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  Consequently, 
the Board finds that the veteran wishes to proceed without a 
hearing.  


FINDING OF FACT

Although the veteran experienced a brief period of anxiety 
during active military service, the competent medical 
evidence does not show that he currently has been diagnosed 
with an acquired psychiatric disorder disability, including 
claustrophobia.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to notify was accomplished by way of a VCAA letter 
from the RO to the veteran dated in November 2003, sent prior 
to the initial unfavorable decision on appeal.  That letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by informing the veteran of any information and 
evidence not of record that is necessary to substantiate his 
claim; and that VA would obtain and assist him in obtaining; 
and that he was expected to provide.  

A more recent March 2006 letter from the RO further advised 
the veteran that a downstream disability rating and an 
effective date will be assigned if service connection is 
granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

And after providing that additional VCAA notice, the RO 
subsequently went back and readjudicated his claim in the 
October 2007 supplemental statement of the case (SSOC) - 
including addressing any additional evidence received in 
response to that additional notice.  This is important 
because the Federal Circuit Court and Veterans Claims Court 
have recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  So any timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The rebuilt folder contains the 
veteran's service medical records (SMRs), and VA general and 
mental health examination reports, and the veteran's 
contentions.  As noted, the veteran initially requested a 
personal hearing, but later withdrew such request.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A recently issued definition of a 
"psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 
2006).  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  
To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Analysis

The veteran is seeking service connection for an acquired 
psychiatric disorder.  His SMRs reveal that while serving on 
a small island called the Johnston Atoll in July 1990, the 
veteran suffered symptoms of claustrophobia from working on 
the small island.  A mental status evaluation report noted 
that he suffered from an anxiety disorder, specifically 
diagnosed as a phobia.

Significantly, however, there is no medical evidence 
confirming that the veteran currently has an acquired 
psychiatric disorder.  It is highly significant that the 
relatively recent December 2003 VA compensation examinations 
failed to diagnose him for any current psychiatric disorder.  
Rather, the psychiatric examiner specifically found that, 
despite the veteran suffering a brief episode of anxiety in-
service, it had resolved.  This was supported by the findings 
of the general examiner.  The veteran himself admitted to the 
December 2003 VA mental health examiner to not having had any 
claustrophobic experiences and anxiety attacks other than one 
in-service in the South Pacific [noted as occurring in July 
1990 in his SMRs].  The examiner added that his GAF (global 
functioning score) is 70-72, indicative of "essentially 
symptom free."  

In the same vein, the December 2003 VA general examination 
explicitly stated that "[t]here is no evidence of gross 
psychiatric or personality disorder."  In this regard, the 
veteran's post-service medical records are completely 
unremarkable for any documented complaint, treatment, or 
diagnosis of any acquired psychiatric disability whatsoever.  
In fact, following service, the evidence of record reflects 
that no doctor has ever diagnosed the veteran with an 
acquired psychiatric disability, including from 
claustrophobia.  Thus, the medical record outweighs his 
personal belief that he has these disorders.  Absent a 
current disability from an acquired psychiatric disorder, 
service connection cannot be granted.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.

Proof of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  

In denying this claim, the Board also notes that the anxiety 
disorder the veteran suffered in July 1990 is shown to have 
resolved in-service.  There are no other SMRs indicating 
treatment for a psychiatric disorder before or after that 
isolated period of claustrophobia.  Moreover, even assuming, 
but not conceding, a current psychiatric disability, there is 
still no competent evidence of a link between any claimed 
current acquired psychiatric disorder and military service.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  

While the veteran asserts "I believe my claustrophobia is 
still with me," in his September 2004 Notice of Disagreement 
(NOD), he, as a layman, not trained or educated in medicine, 
is not competent to offer a probative opinion as to whether 
he currently has an acquired psychiatric disorder, such as 
claustrophobia.  Even if there was evidence of such a 
diagnosis, the veteran is also not competent to link any 
claustrophobia diagnosis to his period of service, as this 
requires medical expertise.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

The Board also emphasizes that the prolonged absence of any 
documented complaints concerning an acquired psychiatric 
disorder, after his only psychiatric in-service treatment in 
1990, provides highly probative evidence against this claim.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against service connection 
for acquired psychiatric disorder, so there is no reasonable 
doubt to resolve in the veteran's favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


